
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT


        THIS AGREEMENT, dated as of June 26, 2002, is entered into by and among
PERFICIENT, INC., a Delaware corporation (the "Corporation"), and the persons
listed on Schedule 1 attached hereto (the "Investors").

        The Corporation and the Investors are desirous of providing for the
issuance of shares of Series B Preferred Stock and Warrants (each, as
hereinafter defined), as more specifically set forth hereinafter.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto, intending to be legally bound, hereby
agree as follows:

        SECTION 1. Filing of Certificate of Designation; Shareholder Meeting.
(a) Prior to the Initial Closing (as defined in Section 4 hereof), the
Corporation shall have filed a Certificate of Designation, Rights and
Preferences to the Certificate of Incorporation of the Corporation (the
"Certificate of Designation") setting forth, among other things, the terms,
designations, powers, preferences, and relative, participating, optional, and
other special rights, and the qualifications, limitations and restrictions of
the Series B Preferred Stock, in the form attached hereto as Exhibit A. Pursuant
to the Certificate of Designation, the Corporation shall be authorized to issue
up to 2,777,500 shares of Series B Convertible Preferred Stock, par value $.001
per share ("Series B Preferred Stock"). The Series B Preferred Stock shall have
the terms set forth in the Certificate of Designation.

        (b) The Corporation shall submit to the stockholders of the Corporation
for approval at either its next annual meeting of shareholders or a special
meeting (the "Meeting") to be called and held as promptly as practicable after
the date hereof, but by no later than September 30, 2002, the sale and issuance
of the Option Shares (as hereinafter defined) and the issuance of the Warrants
(and the Common Stock issuable upon the exercise thereof) contemplated by this
Agreement. In connection with such Meeting, the Corporation shall prepare and
file with the SEC a preliminary proxy statement (the "Proxy Statement") by which
the Corporation's shareholders will be asked to approve the transactions
referred to herein, including the issuance of the Option Shares, the
authorization and issuance of the Warrants (as defined below), the issuance of
the Corporation's Common Stock underlying the Option Shares and the Warrants
(including authorization of additional shares of the Corporation's Common Stock,
if necessary), any required amendments to the Company's Certificate of
Incorporation and, if necessary, any required amendments to the Certificate of
Designation, Rights and Preferences of the Series A Preferred Stock
(collectively, the "Required Shareholder Approvals"). The Proxy Statement as
initially filed with the SEC, as it may be amended and refiled with the SEC and
as it may be mailed to the Corporation's shareholders, shall be in form and
substance reasonably satisfactory to Investors. The Corporation shall use its
best efforts to respond to any comments of the SEC, and to cause the Proxy
Statement to be mailed to the Corporation's shareholders at the earliest
practicable time. The Corporation will notify Investors promptly of the receipt
of any comments from the SEC or its staff and of any request by the SEC or its
staff or any other government officials for amendments or supplements to the
Proxy Statement or for additional information and will supply Investors with
copies of all correspondence between the Corporation or any of its
representatives, on the one hand, and the SEC, or its staff or any other
government officials, on the other hand, with respect to the Proxy Statement.
The Proxy Statement shall comply in all material respects with all applicable
requirements of law. Investors shall provide the Corporation all information
about Investors required to be included or incorporated by reference in the
Proxy Statement and shall otherwise cooperate with the Company in taking the
actions described in this paragraph. Whenever any event occurs which is required
to be set forth in an amendment or supplement to the Proxy Statement, the
Corporation or Investors, as the case may be, shall promptly inform the other
party of such occurrence and cooperate in filing with the SEC or its staff or
any other government officials, and/or mailing to shareholders of the
Corporation, such amendment or supplement. The Proxy Statement shall include the
recommendation of the Board of Directors of the Corporation that the
shareholders of the Corporation vote in favor of and approve the transactions
contemplated by, and the issuance of the

--------------------------------------------------------------------------------


Corporation's Common stock pursuant to, this Agreement; provided, however, that
the Board of Directors may withdraw or modify its recommendation in a manner
adverse to the Investors only in the event that the Board of Directors
determines in good faith, after consultation with and after considering the
advice of outside counsel, that in order to comply with its fiduciary duties to
stockholders under applicable law it is necessary for the Board of Directors to
so withdraw or modify its recommendation.

        SECTION 2. Authorization of Issuance and Sale of Series B Preferred
Shares; Reservation of Reserved Common Shares; Closings.

        (a) Subject to the terms and conditions hereof, and in the case of
clause (ii) subject to receipt of the Required Shareholder Approval, the
Corporation has authorized (i) the issuance on the Initial Closing Date (as
defined in Section 4 hereof) of an aggregate of 1,111,000 shares of Series B
Preferred Stock (such shares of Series B Preferred Stock being sometimes
hereinafter referred to as the "Series B Preferred Shares") and (ii) the
issuance, as soon as practicable after receipt of the Required Shareholder
Approval as set forth above, of warrants in the form attached hereto as
Exhibit B (the "Warrants") to purchase up to 555,500 shares of the common stock,
par value $.001 per share, of the Corporation (the "Common Stock") for $2.00 per
share, as adjusted pursuant to the terms of the Warrants.

        (b) Subject to the terms and conditions hereof, and subject to receipt
of the Required Shareholder Approval as set forth above, the Corporation has
authorized the issuance on the Option Closing Date (as defined in Section 4
hereof) of an aggregate of (i) 1,666,500 Series B Preferred Shares (the "Option
Shares") and (ii) Warrants to purchase up to 833,250 shares of the Common Stock
for $2.00 per share, as adjusted pursuant to the terms of the Warrants.

        (c) Subject to the terms and conditions hereof, the Corporation has
reserved up to 1,666,500 shares of Common Stock for issuance upon conversion of
the Series B Preferred Shares sold by the Corporation at the Initial Closing and
exercise of the related Warrants and will reserve, as necessary and upon receipt
of the Required Shareholder Approval, an additional 2,499,750 shares of Common
Stock for issuance upon conversion of any Series B Preferred Shares sold by the
Corporation at the Option Closing, if any, and exercise of the related Warrants
(such reserved Common Stock being sometimes hereinafter referred to as the
"Reserved Shares"). If at any time after the date of the receipt of the Required
Shareholder Approval there are not sufficient shares of Common Stock reserved
for issuance upon conversion of all of the issued and outstanding Series B
Preferred Shares and related Warrants (whether sold at the Initial Closing, the
Option Closing or otherwise), the Corporation shall reserve such additional
shares of Common Stock as are necessary therefor.

        SECTION 3. Sale and Delivery of Preferred Shares and Warrants; Sale of
Common Stock by Selling Shareholders to 2M Arranged by the Corporation; Right of
First Refusal of 2M.

        3.1 Agreement to Sell and Purchase the Preferred Shares. Subject to the
terms and conditions hereof, the Corporation has authorized the following:

        (a) the Corporation shall sell to each Investor at the Initial Closing
(as defined in Section 4 hereof) and each Investor, severally and not jointly,
shall purchase from the Corporation, subject to the satisfaction of the
conditions precedent set forth in Sections 7.1 and 7.2 hereof and subject to the
terms and other conditions hereinafter set forth, at the Initial Closing, the
number of Series B Preferred Shares set forth opposite the name of such Investor
on Schedule 1 hereto for a purchase price of $0.900090009 per share of Series B
Preferred Stock (subject to adjustment to reflect stock splits, stock dividends,
stock combinations, recapitalizations and like occurrences), representing an
aggregate purchase price of $1,000,000 for such Series B Preferred Shares
purchased by all Investors. Upon receipt of the Required Shareholder Approval,
each Investor will receive within five (5) business days

2

--------------------------------------------------------------------------------


after such receipt, one Warrant to purchase one share of Common Stock for every
two Series B Preferred Shares that such Investor purchases pursuant to this
Section 3.1(a); and

        (b) for a period of twelve (12) months from the date of the Initial
Closing, at the option (the "2M Option") of 2M Technology Ventures, L.P. ("2M"),
and subject to receipt of the Required Shareholder Approval as set forth above,
the Corporation shall sell to 2M and 2M shall be entitled to purchase from the
Corporation, subject to the satisfaction of the conditions precedent set forth
in Sections 7.1 and 7.3 hereof and subject to the terms and other conditions
hereinafter set forth, at the Option Closing (as defined in Section 4 hereof),
up to 1,666,500 shares of Series B Preferred Stock for a purchase price of
$0.900090009 per share of Series B Preferred Stock (subject to adjustment to
reflect stock splits, stock dividends, stock combinations, recapitalizations and
like occurrences), representing an aggregate purchase price of up to $1,500,000
for such Series B Preferred Shares purchased by 2M. 2M will receive a Warrant to
purchase one share of Common Stock for every two Series B Preferred Shares that
2M purchases pursuant to the 2M Option.

        The Investors acknowledge and agree that if the Required Stockholder
Approval is not received, then the Corporation will not issue to the Investors
the Warrants, nor will it sell or issue any Series B Preferred Shares in
accordance with the 2M Option.

        3.2 Delivery of Preferred Shares and Warrants.

        (a) At the Initial Closing, the Corporation shall deliver to the
Investors certificates, registered in the name of each Investor as set forth on
Schedule 1, representing that number of Series B Preferred Shares being
purchased by such Investor at the Initial Closing. At the Initial Closing, each
Investor shall deliver to the Corporation a check payable to Perficient, Inc. or
a wire transfer to an account designated by the Corporation in the full amount
of the purchase price for the Series B Preferred Shares being purchased by such
Investor at the Initial Closing.

        (b) At the Option Closing, if any, the Corporation shall deliver to 2M
certificates, registered in the name of 2M, representing (i) that number of
Series B Preferred Shares being purchased by 2M at the Option Closing, and
(ii) that number of Warrants being purchased by 2M at the Option Closing. At the
Option Closing, 2M shall deliver to the Corporation a check payable to
Perficient, Inc. or a wire transfer to an account designated by the Corporation
in the full amount of the purchase price for such Series B Preferred Shares
being purchased by 2M at the Option Closing.

        (c) Within five business days following receipt of the Required
Shareholder Approval, the Corporation shall deliver to each Investor one Warrant
for every two Series B Preferred Shares purchased by such Investor at the
Initial Closing.

        3.3 Sale of Common Stock by Selling Shareholders to 2M Arranged by the
Corporation. The Corporation will arrange for the current Stockholders listed on
Schedule 3 (the "Selling Shareholders") to sell to 2M, and 2M will purchase from
such Selling Shareholders, the number of shares of Common Stock set forth next
to each such Selling Shareholder's name on Schedule 3 at a price of $0.75 per
share.

        3.4 Right of First Refusal of 2M. 2M shall have a right of first refusal
(the "2M Right") to purchase all of the shares of capital stock (or options,
warrants or other securities convertible into or exchangeable or exercisable for
capital stock of the Corporation) to be sold by the Corporation (the "Offered
Securities") (other than (i) any issuance of shares of capital stock or Warrants
contemplated to be issued in connection with the Option Closing, if any,
(ii) any shares of capital stock issuable upon conversion of any Series B
Preferred Shares or upon exercise of any Warrants, (iii) any securities subject
to warrants or options outstanding on the date hereof, and (iv) any securities
subject to options granted to officers, directors, employees or consultants of
the Corporation under compensatory or employee benefit plans or agreements
generally), whether in a registered or unregistered offering of securities and
whether in a single offering or a series of related or unrelated offerings, up
to (and

3

--------------------------------------------------------------------------------

including) an aggregate of the next $1,000,000 in consideration to be received
by the Corporation following the Initial Closing. In each such case, the
Corporation shall deliver to 2M written notice of the offer to sell the Offered
Securities and granting to 2M the 2M Right (each, an "Offer"), specifying the
price and terms and conditions of the offer and all other information concerning
the Corporation material to a person's decision to invest in the Offered
Securities. Each Offer by its terms shall remain open and, unless the
Corporation determines not to issue or sell such Offered Securities, irrevocable
for a period of thirty (30) days from the date of its delivery to 2M (the
"30-Day Period"). 2M shall evidence its intention to accept any such Offer by
delivering a written notice signed by 2M (the "Notice of Acceptance"). The
Notice of Acceptance must be delivered to the Corporation prior to the end of
the 30-Day Period. If a Notice of Acceptance is not so delivered by 2M prior to
the end of the 30-Day Period, the Corporation may proceed to offer the Offered
Securities, at the same price and on the same terms and conditions as specified
in the Offer, to any other investors. Following the date that an aggregate of
$1,000,000 in securities has been offered to the Investors or purchased by the
Investors in accordance with this Section 3.4, the 2M Right shall terminate.

        SECTION 4. The Closings.

        (a) The closing with respect to the transactions contemplated by
Section 3.1(a) hereof (the "Initial Closing") will take place by delivery of
executed copies of the documents contemplated hereby, delivered no later than
June 26, 2002 (or such later date as may be mutually agreed upon by the
parties), at the offices of Perficient, Inc., 7600-B North Capital of Texas
Highway, Suite 340, Austin, Texas 78731, (such date sometimes being referred to
herein as the "Initial Closing Date").

        (b) The closing, if any, with respect to the transactions contemplated
by Section 3.1(b) hereof (the "Option Closing" and, together with the Initial
Closing, the "Closings") will take place by delivery of executed copies of the
documents contemplated hereby, delivered on a mutually acceptable business day
within 12 months after the Initial Closing (or such later date as may be
mutually agreed upon by the parties), at the offices of Perficient, Inc., 7600-B
North Capital of Texas Highway, Suite 340, Austin, Texas 78731, (such date
sometimes being referred to herein as the "Option Closing Date" or, together
with the Initial Closing Date, the "Closing Dates").

        SECTION 5. Representations and Warranties of the Corporation to the
Investors.

        The Corporation hereby represents and warrants to the Investors as
follows:

        5.1 Organization. The Corporation is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own and lease its
property and to carry on its business as presently conducted. The Corporation is
duly qualified to do business as a foreign corporation, or has taken
substantially all actions necessary such that it will be duly qualified to do
business as a foreign corporation, in the states set forth on Schedule 5.1. The
Corporation does not own or lease property or engage in any activity in any
other jurisdiction which would require its qualification in such jurisdiction
and in which the failure to be so qualified would have a material adverse effect
on the business, properties, financial condition, results of operations, or
prospects of the Corporation (a "Material Adverse Effect").

        5.2 Capitalization. As more fully described in the capitalization table
set forth in Schedule 5.2 attached hereto, the authorized capital stock of the
Corporation immediately following the Initial Closing shall consist of:

        (a) 20,000,000 shares of Common Stock, of which:

                (i) 10,517,510 shares shall be validly issued and outstanding,
fully paid and nonassessable;

                (ii) 1,984,000 shares shall have been duly reserved for issuance
upon conversion of outstanding shares of Series A Preferred Stock and exercise
of the related Warrants;

4

--------------------------------------------------------------------------------


                (ii) 4,583,700 shares shall have been duly reserved for issuance
upon conversion of the Series B Preferred Shares and exercise of the related
Warrants; and

                (iii) 3,886,618 shares (the "Option Shares") shall have been
duly reserved for issuance in connection with the options available under the
Corporation's Stock Option Plan and options and warrants issued outside the
Stock Option Plan.

        (b) 5,000,000 shares of Preferred Stock, (i) up to 2,777,500 of which
shall have been designated the Series B Preferred Stock, all of which shall be
validly issued and outstanding and, pursuant to the terms of this Agreement,
fully paid and nonassessable, and (ii) 1,984,000 shares of which have been
designated the Series A Convertible Preferred Stock, $.001 par value per share
(the "Series A Shares"), all of which is validly issued and outstanding and
fully paid and nonassessable.

        Except pursuant to the terms of this Agreement, the First Amended and
Restated Investor Rights Agreement between the Investors and the Corporation in
the form attached hereto as Exhibit C (the "Investor Rights Agreement"), the
Warrants and as set forth in Schedule 5.2 attached hereto, there are, and
immediately following the Closings, if any, there will be: (1) no outstanding
warrants, options, rights, agreements, convertible securities or other
commitments or instruments pursuant to which the Corporation is or may become
obligated to issue, sell, repurchase or redeem any shares of capital stock or
other securities of the Corporation (other than the Series A Shares and the
Option Shares); (2) no preemptive, contractual or similar rights to purchase or
otherwise acquire shares of capital stock of the Corporation pursuant to any
provision of law, the Certificate of Incorporation of the Corporation (the
"Certificate of Incorporation"), the By-laws of the Corporation (the "By-laws")
or any agreement to which the Corporation is a party or may otherwise be bound;
(3) no restrictions on the transfer of capital stock of the Corporation imposed
by the Certificate of Incorporation or the By-laws, any agreement to which the
Corporation is a party, any order of any court or any governmental agency to
which the Corporation is subject, or any statute other than those imposed by
relevant state and federal securities laws; (4) no cumulative voting rights for
any of the Corporation's capital stock; (5) no registration rights under the
Securities Act of 1933, as amended, with respect to shares of the Corporation's
capital stock; (6) to the best of the Corporation's knowledge and belief, no
options or other rights to purchase shares of capital stock from stockholders of
the Corporation granted by such stockholders; and (7) no agreements, written or
oral, between the Corporation and any holder of its securities, or, to the best
of the Corporation's knowledge and belief, among holders of its securities,
relating to the acquisition, disposition or voting of the securities of the
Corporation.

        5.3 Authorization of this Agreement, the Warrants and the Investor
Rights Agreement. The execution, delivery and performance by the Corporation of
this Agreement, the Warrants and the Investor Rights Agreement and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all requisite action on the part of the Corporation and its
shareholders, except for the Required Shareholder Approval. Each of this
Agreement, the Warrants and the Investor Rights Agreement has been duly executed
and delivered by the Corporation and constitutes a valid and binding obligation
of the Corporation, enforceable in accordance with its respective terms. The
execution, delivery and performance by the Corporation of this Agreement, the
Warrants and the Investor Rights Agreement, the filing of the Certificate of
Designation and the compliance with the provisions hereof and thereof by the
Corporation, will not:

        (a) violate any provision of law, statute, ordinance, rule or regulation
or any ruling, writ, injunction, order, judgment or decree of any court,
administrative agency or other governmental body;

        (b) conflict with or result in any breach of any of the terms,
conditions or provisions of, or constitute (with due notice or lapse of time, or
both) a default (or give rise to any right of termination, cancellation or
acceleration) under (i) any agreement, document, instrument, contract,
understanding, arrangement, note, indenture, mortgage or lease to which the
Corporation is a party or under which the Corporation or any of its assets is
bound or affected (including but not limited to the Certificate of

5

--------------------------------------------------------------------------------


Designation, Rights and Preferences of Series A Preferred Stock authorizing the
issuance by the Corporation of the Series A Shares), (ii) the Certificate of
Incorporation, or (iii) the By-laws; or

        (c) result in the creation of any lien, security interest, charge or
encumbrance upon any of the properties or assets of the Corporation.

        5.4 Authorization of Preferred Shares, Warrants and Reserved Shares.

        (a) The issuance, sale and delivery of the Series B Preferred Shares to
be sold and issued at the Initial Closing have been duly authorized by all
requisite action of the Corporation, and, when issued, sold and delivered in
accordance with this Agreement, will be validly issued and outstanding and,
pursuant to the terms of this Agreement, fully paid and nonassessable, with no
personal liability attaching to the ownership thereof, and not subject to
preemptive or any other similar rights of the stockholders of the Corporation or
others. When issued following the receipt of the Required Shareholder Approval,
each of (i) the Warrants related to the Series B Preferred Shares to be sold at
the Initial Closing and (ii) the Series B Preferred Shares and the related
Warrants to be sold and issued at the Option Closing, shall have been duly
authorized by all requisite action of the Corporation, and, when issued, sold
and delivered in accordance with this Agreement, validly issued and outstanding
and, pursuant to the terms of this Agreement, fully paid and nonassessable, with
no personal liability attaching to the ownership thereof, and not subject to
preemptive or any other similar rights of the stockholders of the Corporation or
others.

        (b) Except for the Required Shareholder Approval, the reservation,
issuance, sale and delivery by the Corporation of the Reserved Shares have been
duly authorized by all requisite action of the Corporation. Upon the issuance
and delivery of the Reserved Shares in accordance with the terms of this
Agreement and the Warrants, the Reserved Shares will be validly issued and
outstanding, fully paid and nonassessable, with no personal liability attaching
to the ownership thereof, and not subject to preemptive or any other similar
rights of the stockholders of the Corporation or others.

        5.5 Consents and Approvals. Except as set forth on Schedule 5.5 attached
hereto, no authorization, consent, approval or other order of, or declaration to
or filing with, any governmental agency or body (other than filings required to
be made under applicable federal and state securities laws) or any other person,
entity or association is required for: (a) the valid authorization, execution,
delivery and performance by the Corporation of this Agreement, the Warrants and
the Investor Rights Agreement; (b) the valid authorization, issuance, sale and
delivery of the Series B Preferred Shares; or (c) the valid authorization,
reservation, issuance, sale and delivery of the Reserved Shares. The Corporation
has obtained all other consents that are necessary to permit the consummation of
the transactions contemplated hereby.

        5.6 Business of Corporation.

        (a) Except as provided in Schedule 5.6(a) attached hereto: (i) there are
no actions, suits, arbitrations, claims, investigations or legal or
administrative proceedings pending or, to the best of the Corporation's
knowledge and belief, threatened, against the Corporation, whether at law or in
equity; (ii) there are no judgments, decrees, injunctions or orders of any
court, government department, commission, agency, instrumentality or arbitrator
entered or existing against the Corporation or any of its assets or properties
for any of the forgoing or otherwise; and (iii) the Corporation has not admitted
in writing its inability to pay its debts generally as they become due, filed or
consented to the filing against it of a petition in bankruptcy or a petition to
take advantage of any insolvency act, made an assignment for the benefit of
creditors, consented to the appointment of a receiver for itself or for the
whole or any part of its property, or had a petition in bankruptcy filed against
it, been adjudicated bankrupt, or filed a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws or any other
laws of the United States or any other jurisdiction.

6

--------------------------------------------------------------------------------


        (b) The Corporation is in compliance with all obligations, agreements
and conditions contained in any evidence of indebtedness or any loan agreement
or other contract or agreement (whether or not relating to indebtedness) to
which the Corporation is a party or is subject (collectively, the
"Obligations"), the lack of compliance with which could afford to any person the
right to accelerate any indebtedness or terminate any right of or agreement with
the Corporation. To the best of the Corporation's knowledge and belief, all
other parties to such Obligations are in compliance with the terms and
conditions of such Obligations. The Corporation has no reason to believe that
the transactions contemplated by the Acquisition Agreements will not be
consummated on the terms described therein prior to March 31, 2002.

        (c) Except for employment and consulting agreements described in the
reports that the Company files pursuant to the Securities Exchange Act of 1934,
as amended (collectively, the "34 Act Reports") and for agreements and
arrangements relating to the Option Shares and benefit plans in which all
employees of the Company may participate and except as provided in
Schedule 5.6(c) attached hereto, this Agreement, the Warrants and the Investor
Rights Agreement, there are no agreements, understandings or proposed
transactions between the Corporation and any of its officers, directors or other
"affiliates" (as defined in Rule 405 promulgated under the Securities Act of
1933, as amended (the "Securities Act")), and there are no transactions between
any of such persons and the Corporation of a type required to be disclosed under
Rule 404 promulgated under the Securities Act that have not been so disclosed.

        (d) The Corporation does not have any collective bargaining agreements
covering any of its employees or any employee benefit plans, other than the
Stock Option Plan or any other plan described on Schedule 5.6(d).

        (e) The Corporation is not in violation of or default under any
provision of its By-Laws or Certificate of Incorporation, or any contract,
instrument, judgment, order, writ or decree to which it is a party or by which
it or any of its properties are bound which violation or default, individually
or in the aggregate, would have a Material Adverse Effect and the Corporation is
not in violation of any provision of any federal or state statute, rule or
regulation applicable to the Corporation which violation would, individually or
in the aggregate, have a Material Adverse Effect.

        (f) (i) Included in the Company's 34 Act Reports and attached hereto as
Schedule 5.6(f-1) is the Balance Sheet dated March 31, 2002 (the "Balance
Sheet") and Statements of Operation, Stockholders' Equity and Cash Flows for the
three months then ended (collectively, the "Financial Statements"). The
Financial Statements are complete and correct, are in accordance with the books
and records of the Corporation and present fairly the financial condition and
results of operation of the Corporation, as at the dates and for the periods
indicated, and have been prepared in accordance with generally accepted
accounting principles consistently applied, except that the Financial Statements
may not be in accordance with generally accepted accounting principles because
of the absence of footnotes normally contained therein and are subject to normal
year-end audit adjustments. Specifically, but not by way of limitation, the
Balance Sheet discloses all of the Corporation's material debts, liabilities and
obligations of any nature, whether due or to become due, as of their respective
dates (including, without limitation, absolute liabilities, accrued liabilities,
and contingent liabilities) to the extent such debts, liabilities and
obligations are required to be disclosed in accordance with generally accepted
accounting principles.

                (ii) The financial projections provided to Investors by the
Corporation and attached hereto as Schedule 5.6(f-2) were prepared by management
of the Corporation in good faith, represent their best estimate of the
Corporation's expected performance and are based on assumptions believed by them
to be reasonable at the time given, provided that no representation is made as
to whether such projections will be achieved.

7

--------------------------------------------------------------------------------


                (iii) Except as set forth on Schedule 5.6(f-3), since the date
of the Balance Sheet and other than as set forth in the Company's filings with
the SEC, there has not been:

                        (a) any damage, destruction or loss to any property of
the Corporation, whether or not covered by insurance, that has had or will have
a Material Adverse Effect;

                        (b) any waiver by the Corporation of a material valuable
right or of a material debt owed to it except for items fully reserved for on
the Balance Sheet;

                        (c) any satisfaction or discharge of any lien, claim or
encumbrance or payment of any obligation by the Corporation, except such a
satisfaction, discharge or payment made in the ordinary course of business that
is not material to the assets, properties, financial condition, operating
results, business or prospects of the Corporation;

                        (d) any material change or amendment to a material
contract or arrangement by which the Corporation or any of its assets or
properties is bound or subject;

                        (e) any material change in any compensation arrangement
or agreement with any present or prospective employee, contractor or director of
the Corporation other than as set forth on Schedule 5.6(c);

                        (f) any loan to any officer, director or shareholder of
the Corporation, other than advances in the ordinary course of business;

                        (g) any debt, obligation or liability incurred, assumed
or guaranteed by the Corporation, except for those that are immaterial in amount
and for current liabilities incurred in the ordinary course of business;

                        (h) to the Corporation's knowledge, any other event or
condition of any character which would have a Material Adverse Effect; or

                        (i) any agreement by the Corporation to do any of the
foregoing.

                (iv) The Corporation has no material liabilities, contingent,
accrued, unaccrued, known, unknown or otherwise, that were not reflected in the
Balance Sheet, except for liabilities incurred after the date thereof in the
ordinary course of business that would not have Material Adverse Effect.

        5.7 Payment of Taxes. Neither the Corporation, nor any entity to whose
liabilities the Corporation has succeeded, has filed or been included in a
consolidated, unitary, or combined tax return with another person. Except as set
forth on Schedule 5.7, the Corporation represents and warrants that: (a) the
Corporation has filed all tax returns and reports required to have been filed by
or for it; (b) all material information set forth in such returns or reports is
accurate and complete; (c) the Corporation has paid or made adequate provision
for all taxes, additions to tax, penalties, and interest payable by the
Corporation; (d) no material unpaid tax deficiency has been asserted against or
with respect to the Corporation by any taxing authority, and the Corporation has
not received written notice of any such assertion; (e) the Corporation has
collected or withheld all amounts required to be collected or withheld by it for
any taxes, and to the extent required by law, all such amounts have been paid to
the appropriate governmental agencies or set aside in appropriate accounts for
future payment when due; (f) the Corporation is in compliance with, and its
records contain all information and documents necessary to comply with, all
applicable information reporting and tax withholding requirements; (g) the
Balance Sheet fully and properly reflects, as of the date thereof, the
liabilities of the Corporation for all material accrued taxes, additions to tax,
penalties, and interest; (h) for periods ending after the Balance Sheet Date,
the books and records of the Corporation fully and properly reflect its
liability for all accrued taxes, additions to tax, penalties, and interest;
(i) the Corporation has not granted, nor is it subject to, any waiver of the
period of limitations of the assessment of tax for any currently open taxable
period; (j) the Corporation has not made or entered into, and holds no asset
subject to, a

8

--------------------------------------------------------------------------------


consent filed pursuant to Section 341(f) of the U.S. Internal Revenue Code of
1986, as amended (the "Code") and the regulations thereunder or a "safe harbor
lease" subject to former Section 168(f)(8) of the Internal Revenue Code of 1954,
as amended before the Tax Reform Act of 1986, and the regulations thereunder;
(k) the Corporation is not required to include in income any amount for an
adjustment pursuant to Section 481 of the Code or the regulations thereunder;
and (l) the Corporation is not a party, or obligated under, any agreement or
other arrangement providing for the payment of any amount that would be an
"excess parachute payment" under Section 280G of the Code. The Corporation has
not elected pursuant to the Code, to be treated as an "S" corporation or a
collapsible corporation pursuant to Section 341(f) or Section 1362(a) of the
Code, nor has it made any other elections pursuant to the Code (other than
elections which relate solely to matters of accounting, depreciation or
amortization) which would have a material effect on the Corporation, its
financial condition, its business as presently conducted or presently proposed
to be conducted or any of its properties or material assets.

        5.8 Intellectual Property Rights and Related Employee Matters. (i) All
patents, patent rights, patent applications, registered trademarks and service
marks, trademark rights, trademark applications, trade names, registered
copyrights, domain names and all licenses owned or possessed by the Corporation
are listed on Schedule 5.8 attached hereto (collectively, the "Listed Rights").
To the best of the Corporation's knowledge and belief, except as set forth on
Schedule 5.8, the Listed Rights comprise all of the patents, patent rights,
patent applications, registered trademarks and service marks, trademark rights,
trademark applications, trade names, registered copyrights, domain names and all
licenses that are necessary for the conduct of the business of the Corporation
as now being conducted. Except as set forth on Schedule 5.8, to the best of the
Corporation's knowledge and belief, the Corporation owns and possesses all of
the proprietary rights and trade secrets not included in the Listed Rights
(hereinafter collectively referred to as "Intellectual Property") necessary for
the Corporation's business as now being conducted. 'The Listed Rights and
Intellectual Property are valid and enforceable rights and do not infringe or
conflict with the rights of any third party. There is neither pending nor
threatened, or, to the best of the Corporation's knowledge and belief, any basis
for, any claim or litigation against the Corporation contesting the validity or
right to use any of the Listed Rights or Intellectual Property, and the
Corporation has not received any notice of infringement upon or conflict with
any asserted right of others nor, to the best of the Corporation's knowledge and
belief, is there a basis for such a notice. To the best of the Corporation's
knowledge and belief, no person, corporation or other entity is infringing the
Corporation's rights to the Listed Rights or Intellectual Property. Except as
otherwise provided in Schedule 5.8, the Corporation has no obligation to
compensate others for the use of any Listed Right or any Intellectual Property,
nor has the Corporation granted any license or other right to use, in any
manner, any of the Listed Rights or Intellectual Property, whether or not
requiring the payment of royalties.

        (ii) The Corporation is not aware that any of its employees is obligated
under any contract (including licenses, covenants or commitments of any nature)
or other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with their duties to the Corporation
or that would conflict with the Corporation's business as currently conducted or
proposed to be conducted. Neither the execution nor delivery of this Agreement,
nor the carrying on of the Corporation's business by the employees of the
Corporation, nor the conduct of the Corporation's business as currently
conducted or proposed to be conducted, will, to the Corporation's knowledge,
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any employee is now obligated. The Corporation does not believe it is or will be
necessary to utilize any inventions, trade secrets or proprietary information of
any of its employees made prior to their employment by the Corporation, except
for inventions, trade secrets or proprietary information that have been assigned
to the Corporation.

9

--------------------------------------------------------------------------------


        (iii) Except as otherwise provided for in his or her employment
agreement, each officer of the Corporation is currently devoting substantially
all of his or her business time to the conduct of the business of the
Corporation. No officer or key employee of the Corporation is planning to work
less than full time at the Corporation in the future. To the best of the
Corporation's knowledge and belief, no officer or key employee is currently
working or plans to work for a competitive enterprise, whether or not such
officer or key employee is or will be compensated by such enterprise.

        5.9 Securities Laws. Neither the Corporation nor anyone acting on its
behalf has offered securities of the Corporation for sale to, or solicited any
offers to buy the same from, or sold securities of the Corporation to, any
person or organization, in any case so as to subject the Corporation, its
promoters, directors and/or officers to any liability under the Securities Act,
the Securities and Exchange Act of 1934, as amended, or any state securities or
"blue sky" law and the rules and regulations promulgated thereunder
(collectively, the "Securities Laws"). The offer, grant, sale and/or issuance of
the following were not, are not, or, as the case may be, will not be, in
violation of the Securities Laws when offered, sold and issued in accordance
with this Agreement:

        (a) the Series B Preferred Shares, as contemplated by this Agreement and
the Exhibits and Schedules hereto;

        (b) the Warrants, as contemplated by the terms thereof and this
Agreement and the Exhibits and Schedules hereto; and

        (c) the Common Stock issuable upon the conversion of the Series B
Preferred Shares and the exercise of the Warrants.

        5.10 Title to Properties. Except as provided on Schedule 5.10 attached
hereto, the Corporation has good, legal and merchantable title to all of its
assets, including all properties and assets reflected on the Balance Sheet, free
and clear of all liens, restrictions or encumbrances, except those assets
disposed of since the date of the Balance Sheet in the ordinary course of
business. All machinery and equipment included in such assets that are material
to the business of the Corporation are in good condition and repair, and each
lease of real or personal property to which the Corporation is a party (each, a
"Lease" and collectively, the "Leases") is fully effective, affords the
Corporation peaceful and undisturbed possession of the subject matter of the
lease. Each Lease constitutes a valid and binding obligation of, and is
enforceable in accordance with its terms against, the respective parties
thereto. The Corporation has in all respects performed the obligations required
to be performed by it to date under each lease and is not in default thereunder
in any respect, and there has not occurred any event which (whether with or
without the passage of time or the giving of notice) would constitute such a
default under any lease. The Corporation does not own any real property.

        5.11 Investments in Other Persons. Except as indicated in Schedule 5.11
attached hereto, (a) the Corporation has not made any material loan or advance
to any person or entity which is outstanding on the date hereof, nor is it
committed or obligated to make any such loan or advance, and (b) the Corporation
has never owned or controlled and does not currently own or control, directly or
indirectly, any subsidiaries and has never owned or controlled and does not
currently own or control any capital stock or other ownership interest, directly
or indirectly, in any corporation, association, partnership, trust, joint
venture or other entity.

        5.12 ERISA. Except as set forth on Schedule 5.12, the Corporation has
not made and is not obligated to make contributions to any pension, defined
benefit or defined contribution plans for its employees which are subject to the
Federal Employee Retirement Income Security Act of 1974, as amended.

        5.13 Use of Proceeds. The net proceeds received by the Corporation from
the sale of the Series B Preferred Shares is currently intended to be used by
the Corporation generally for the purposes set forth in Schedule 5.13 attached
hereto.

10

--------------------------------------------------------------------------------


        5.14 Permits and Other Rights; Compliance with Laws. The Corporation has
all material franchises, permits, licenses and other rights and privileges
necessary to permit it to own its properties and to conduct its business as
presently conducted. The Corporation is in compliance under each, and the
transactions contemplated by this Agreement will not cause a violation under any
of such franchises, permits, licenses and other rights and privileges. The
Corporation is in compliance in all respects with all laws and governmental
rules and regulations applicable to its businesses, properties and assets, and
to the products and services sold by it, including, without limitation, all such
rules, laws and regulations relating to fair employment practices and public or
employee safety, except for such failures to so comply, individually or in the
aggregate, as would not result in a Material Adverse Effect.

        5.15 Insurance. The Company has in full force and effect fire and
casualty insurance policies, with extend coverage, sufficient in amount (subject
to reasonable deductibles) to allow it to replace any of its properties that
might be damaged or destroyed. Schedule 5.15 attached hereto lists all insurance
policies carried by the Corporation covering its properties and business. The
Corporation is not in default with respect to its obligations under any
insurance policy maintained by it.

        5.16 Board of Directors. Except as provided in Schedule 5.16 attached
hereto, the Corporation has not extended any offer or promise or entered into
any agreement, arrangement, understanding or otherwise, whether written or oral,
with any person or entity by which the Corporation has agreed to allow such
person or entity to participate, in any way, in the affairs of the Board of
Directors of the Corporation, including without limitation, appointment or
nomination as a member, or right to appear at, or receive the minutes of, a
meeting of the Board of Directors of the Corporation.

        5.17 Environmental Matters.

        (a) The Corporation has not used, generated, manufactured, refined,
treated, transported, stored, handled, disposed, transferred, produced,
processed or released (together defined as "Release") any Hazardous Materials
(as hereinafter defined) in any manner or by any means in violation of any
Environmental Laws (as hereinafter defined). Except as described or
Schedule 5.17(a) attached hereto, to the best of the Corporation's knowledge and
belief, the Corporation has not Released any Hazardous Material or other
pollutant or effluent into, on or from the Property in a way which can pose a
risk to human health or the environment, nor is there a threat of such Release.
As used herein, the term "Property" shall include, without limitation, land,
buildings and other facilities owned or leased by the Corporation or as to which
the Corporation now has any duties, responsibilities (for clean-up, remedy or
otherwise) or liabilities under any Environmental Laws, or as to which the
Corporation or any subsidiary of the Corporation may have such duties,
responsibilities or liabilities because of past acts or omissions of the
Corporation or any such subsidiary or their predecessors, or because the
Corporation or any such subsidiary or their predecessors in the past was such an
owner or operator of, or bore some other relationship with, such land, buildings
and/or facilities. The term "Hazardous Materials" shall include, without
limitation, any flammable explosives, petroleum products, petroleum byproducts,
radioactive materials, hazardous wastes, hazardous substances, toxic substances
or related materials as defined by the Environmental Laws.

        (b) No notice of lien under any Environmental Laws has been filed
against any Property of the Corporation.

        5.18 SEC Reports. The Corporation has made available to the Investors
its registration statement, and all amendments and exhibits thereto, filed with
the SEC in connection with its initial public offering, and each other report,
registration statement, proxy statement or information statement, including,
without limitation the 34 Act Reports, filed by it with the SEC under the
Securities Laws since the effective date of that registration statement (the
"Corporation Reports"). The Corporation has timely filed all such documents
required to be filed by it with the SEC under the Securities Laws and, as of
their respective dates, the Corporation Reports (i) complied as to form in all
material respects with the applicable requirements of the Securities Laws and
(ii) did not contain any untrue

11

--------------------------------------------------------------------------------


statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements made therein not misleading
in light of the circumstances under which such statements were made. Except as
set forth on Schedule 5.19 and to the best of the Corporation's knowledge, none
of the Corporation Reports currently is the subject of any review or
investigation by the SEC or any other government authority and there is no
currently unresolved violation asserted by the SEC or any government authority
with respect to any of the Corporation Reports.

        5.19 Listing. The Corporation's Common Stock is included in The Nasdaq
SmallCap Market. The Company is in compliance with the terms of its listing
agreement with The Nasdaq Stock Market, Inc. ("Nasdaq"), the Nasdaq Marketplace
Rules and Nasdaq's standards for continued listing and has complied or will
timely comply with such agreement and such Rules and standards in connection
with the transactions contemplated by this Agreement. No proceeding is pending
or, to the best of the Corporation's knowledge, threatened relating to any
unresolved violation of any of such items or delisting of the Corporation's
Common Stock and the Corporation has no reason to believe that its Common Stock
will not continue to be so listed.

        5.20 Full Disclosure. The Corporation has provided Investors with all
information requested by Investors in connection with their decision to purchase
the Series B Preferred Shares and Warrants. Neither this Agreement, the
Schedules hereto, the related agreements nor any other document delivered by the
Corporation to Investors or their attorneys or agents in connection herewith or
therewith or with the transactions contemplated hereby or thereby, contain any
untrue statement of a material fact. As used in this Section 5, the term "to the
best of the Corporation's knowledge and belief" shall mean and include, (a) with
respect to matters relating directly to the Corporation and its operations,
actual knowledge of the Corporation's executive officers or that knowledge which
a prudent business person reasonably would have discovered in the management of
his or her business affairs after making reasonable inquiry and exercising due
diligence with respect thereto, and (b) with respect to all other events or
conditions, actual knowledge of the Corporation's executive officers.

        SECTION 6. Representations and Warranties of the Investors to the
Corporation.

        Each of the Investors, as to itself, severally and not jointly,
represents and warrants to the Corporation as follows:

        (a) It is acquiring the Series B Preferred Shares and Warrants, as
applicable, and, in the event it should acquire Reserved Shares upon conversion
of the Series B Preferred Shares or exercise of the Warrants, it will be
acquiring such Reserved Shares or Series B Preferred Shares, as applicable, for
its own account, for investment and not with a view to the distribution thereof
within the meaning of the Securities Act.

        (b) It is an "accredited investor" as such term is defined in
Rule 501(a) promulgated under the Securities Act.

        (c) It agrees that the Corporation may place a legend on the
certificates delivered hereunder stating that the Series B Preferred Shares and
any Reserved Shares have not been registered under the Securities Act, and,
therefore, cannot be offered, sold or transferred unless they are registered
under the Securities Act or an exemption from such registration is available.

        (d) The execution, delivery and performance by it of this Agreement have
been duly authorized by all requisite action of it.

        (e) It further understands that the exemptions from registration
afforded by Rule 144 and Rule 144A (the provisions of which are known to it)
promulgated under the Securities Act depend on the satisfaction of various
conditions, and that, if applicable, Rule 144 may afford the basis for sales
only in limited amounts.

12

--------------------------------------------------------------------------------


        (f) It has such knowledge and experience in business and financial
matters and with respect to investments in securities of "small cap" companies
so as to enable it to understand and evaluate the risks of its investment in the
Series B Preferred Shares and Warrants, as applicable, and form an investment
decision with respect thereto. It has been afforded the opportunity during the
course of negotiating the transactions contemplated by this Agreement to ask
questions of, and to secure such information from, the Corporation and its
officers and directors as it deems necessary to evaluate the merits of entering
into such transactions. With respect to any projections submitted to the
Investors by the Corporation, the Investors acknowledge that the projections
contain forward looking statements involving risk and uncertainties and are only
the best estimates of the Corporation's management of the expected performance
of the business, but projections are speculative in nature and the assumptions
on which they are based can and will change.

        (g) If it is a natural person, it has the power and authority to enter
into this Agreement. If it is not a natural person, it is duly organized and
validly existing and has the power and authority to enter into this Agreement.
Any Investor which is a corporation, partnership or trust represents that it has
not been organized, reorganized or recapitalized specifically for the purpose of
acquiring the securities of the Corporation.

        (h) It has adequate net worth and means of providing for its current
needs and personal contingencies to sustain a complete loss of its investment in
the Corporation.

        SECTION 7. Closing Conditions.

        7.1 Conditions Precedent to Each Closing. The several obligations of the
Investors to purchase and pay for the Series B Preferred Shares and Warrants at
the Closings are subject to the satisfaction of the following conditions
precedent:

        (a) All proceedings to have been taken and all waivers and consents to
be obtained in connection with the transactions contemplated by this Agreement
shall have been taken or obtained, and all documents incidental thereto shall be
satisfactory to each Investor (with respect to the Initial Closing) or 2M (with
respect to the Option Closing) and its counsel, and each Investor (with respect
to the Initial Closing) or 2M (with respect to the Option Closing) and its
counsel shall have received copies (executed or certified, as may be
appropriate) of all documents which such Investor or 2M, as applicable, or its
counsel may reasonably have requested in connection with such transactions.

        (b) All legal matters incident to the purchase of the Series B Preferred
Shares shall be satisfactory to each Investor's or 2M's counsel, as applicable,
and the Investors or 2M, as applicable, shall have received from McCarter &
English, counsel for the Corporation, such firm's opinion addressed to the
Investors or 2M, as applicable, and dated the date of the Initial Closing or the
Option Closing, as applicable, in the form attached hereto as Exhibit D.

        (c) All consents, permits, approvals, qualifications and/or
registrations required to be obtained or effected under any applicable
securities or "Blue Sky" laws of any jurisdiction shall have been obtained or
effected.

        7.2 Conditions Precedent to the Initial Closing. The several obligations
of the Investors to purchase and pay for the Series B Preferred Shares to be
purchased at the Initial Closing are subject to the satisfaction of the
following conditions precedent:

        (a) The representations and warranties of the Corporation contained
herein shall be true and correct on and as of the date of the Initial Closing
with the same force and effect as though such representations and warranties had
been made on and as of such date.

        (b) A duly executed Certificate of Designation shall have been filed
with and accepted by the Secretary of State of Delaware.

13

--------------------------------------------------------------------------------


        (c) The Corporation shall have delivered to the Investors a certificate
or certificates, dated the Initial Closing Date, of the Secretary of the
Corporation certifying as to (i) the resolutions of the Corporation's Board of
Directors approving (A) the issuance to the Investors of the Series B Preferred
Shares in accordance with the Initial Closing and, subject to receipt of the
Required Shareholder Approval, the Option Shares and the Warrants, (B) the
amendment to the Perficient 1999 Stock Option/Stock Issuance Plan (the "Plan")
to increase the number of shares available for grant under the Plan by 1,000,000
shares, such shares to be reserved and made available for grant by the
Compensation Committee of the Board of Directors, to members of senior
management of the Corporation, it being understood that the number of shares
available for such grant shall be equal to the same percentage of 1,000,000 as
the investment in Series B Preferred Shares is of 2,777,500, (C) the execution
and delivery of such other documents and instruments as may be required by this
Agreement, and the consummation of the transactions contemplated hereby, and
(D) certifying that such resolutions were duly adopted and have not been
rescinded or amended as of said date, and (ii) the name and the signature of the
officers of the Corporation authorized to sign, as appropriate, this Agreement
and the other documents and certificates to be delivered pursuant to this
Agreement by either the Corporation or any of its officers.

        (d) The Corporation shall have delivered to the Investors a certificate
or certificates, dated the Initial Closing Date, of the President of the
Corporation certifying as to the accuracy of the representations and warranties
made by the Corporation pursuant to this Agreement.

        (e) The Corporation shall have duly executed and delivered an Investors
Rights Agreement in the form attached hereto as Exhibit C and such Investors
Rights Agreement shall also have been duly executed by each other Investor (as
defined in the Investors Rights Agreement).

        (f) The Investors shall have received duly executed Voting Agreements,
in the form attached hereto as Exhibit E, from the holders of such number of
shares of the Corporation's Common Stock as would comprise a majority of the
shares of Common Stock to be outstanding on the record date for the meeting of
the Corporation's shareholders at which the transactions contemplated by this
Agreement will be presented for approval.

        (g) Each closing with respect to the sale of Common Stock by each of
Steven Papermaster, Robert Anderson and Bryan Menell to 2M shall have occurred
simultaneously with the Initial Closing.

        7.3 Conditions Precedent to the Option Closing. In addition to the
continuing satisfaction of the conditions set forth in Section 7.1 hereof, the
obligation of 2M to purchase and pay for the Series B Preferred Shares and
Warrants to be purchased pursuant to the 2M Option at the Option Closing is
subject to the satisfaction of the following conditions precedent:

        (a) The representations and warranties of the Corporation contained
herein shall be true and correct on and as of the date of the Option Closing
with the same force and effect as though such representations and warranties had
been made on and as of such date.

        (b) The Corporation shall have delivered to 2M a certificate or
certificates, dated the Option Closing Date, of the Secretary of the Corporation
certifying as to (i) the resolutions of the Corporation's Board of Directors
approving the issuance to 2M of the Series B Preferred Shares and Warrants, the
execution and delivery of such other documents and instruments as may be
required by this Agreement, and the consummation of the transactions
contemplated hereby, and certifying that such resolutions were duly adopted and
have not been rescinded or amended as of said date, and (ii) the name and the
signature of the officers of the Corporation authorized to sign, as appropriate,
this Agreement and the other documents and certificates to be delivered pursuant
to this Agreement by either the Corporation or any of its officers.

14

--------------------------------------------------------------------------------


        (c) The Corporation shall have delivered to 2M a certificate or
certificates, dated the Option Closing Date, of the President of the Corporation
certifying as to the accuracy of the representations and warranties made by the
Corporation pursuant to this Agreement.

        (d) The Corporation shall have duly executed and delivered an Investors
Rights Agreement in the form attached hereto as Exhibit C.

        (e) The Corporation shall have received the Required Shareholder
Approval.

        7.4 Conditions to Obligations of the Corporation. It shall be a
condition precedent to the obligations of the Corporation hereunder to be
performed at each of the Closings as to each Investor severally, but not
jointly, as the case may be, that (i) the representations and warranties
contained herein of each of the Investors hereunder (with respect to the Initial
Closing) or 2M (with respect to the Option Closing) shall be true and correct as
of the date of the Initial Closing or the Option Closing, as the case may be,
with the same force and effect as though such representations and warranties had
been made on and as of such date, (ii) with respect to the Initial Closing, each
Investor shall have delivered payment of the purchase price as set forth in
Section 3 and Schedule 1 and (iii) with respect to the Option Closing, 2M shall
have delivered payment of the purchase price determined pursuant to
Section 3.1(b) of this Agreement.

        SECTION 8. Expenses and Fees.

        The Corporation agrees to pay, in connection with the preparation,
execution, delivery, filing, administration, modification and amendment of this
Agreement, the Certificate of Designation, the Warrants, the Investor Rights
Agreement and the other documents to be delivered under this Agreement, all
costs and expenses, not to exceed $10,000 in the aggregate, incurred by the
Investors in connection therewith, including the fees and out-of-pocket expenses
of counsel for the Investors with respect thereto and with respect to advising
the Investors as to their rights and responsibilities under this Agreement, the
Certificate of Designation, the Warrants and the Investor Rights Agreement, as
modified from time to time. The Corporation further agrees that it will pay, and
hold each of the Investors harmless from, any and all liability with respect to
any stamp or similar taxes which may be determined to be payable in connection
with the execution and delivery of this Agreement or any modification, amendment
or alteration of the terms or provisions of this Agreement and that it will
similarly pay, and hold each of the Investors harmless from, all issue taxes in
respect of the issuance of the Series B Preferred Shares and/or Reserved Shares
to each of the Investors.

        SECTION 9. Brokers or Finders.

        The Corporation represents and warrants to each of the Investors, and
each of the Investors, as to itself, represents and warrants to the Corporation
that, other than as listed on Schedule 9, no person or entity has or will have,
as a result of the transactions contemplated by this Agreement, any right,
interest or valid claim against or upon the Corporation or the Investors for any
commission, fee or other compensation as a finder or broker because of any act
or omission by the Corporation or the Investors or by any agent of the
Corporation or the Investors.

        SECTION 10. Exchanges; Lost, Stolen or Mutilated Certificates.

        Upon surrender by any Investor to the Corporation of Series B Preferred
Shares or Reserved Shares purchased or acquired by such Investor hereunder, the
Corporation, at its expense, will issue in exchange therefor, and deliver to
such Investor, a new certificate or certificates representing such shares in
such denominations as may be requested by such Investor. Upon receipt of
evidence satisfactory to the Corporation of the loss, theft, destruction or
mutilation of any certificate representing any shares of Common Stock or
Preferred Stock purchased or acquired by any Investor hereunder and, in case of
any such loss, theft or destruction, upon delivery of any indemnity agreement
satisfactory to the Corporation, or in case of any such mutilation, upon
surrender and cancellation of

15

--------------------------------------------------------------------------------


such certificate, the Corporation, at its expense, will issue and deliver to
such Investor a new certificate for such shares of Common Stock or Preferred
Stock, as applicable, of like tenor, in lieu of such lost, stolen or mutilated
certificate.

        SECTION 11. Survival of Representations and Warranties.

        The representations and warranties set forth in Sections 5 and 6 hereof
shall survive the each of the Initial Closing and the Option Closing, if any.

        SECTION 12. Remedies.

        In case any one or more of the covenants and/or agreements set forth in
this Agreement shall have been breached by any party hereto, the party or
parties entitled to the benefit of such covenants or agreements may proceed to
protect and enforce their rights either by suit in equity and/or action at law,
including, but not limited to, an action for damages as a result of any such
breach and/or an action for specific performance of any such covenant or
agreement contained in this Agreement. The rights, powers and remedies of the
parties under this Agreement are cumulative and not exclusive of any other
right, power or remedy which such parties may have under any other agreement or
law. No single or partial assertion or exercise of any right, power or remedy of
a party hereunder shall preclude any other or further assertion or exercise
thereof.

        SECTION 13. Successors and Assigns.

        Except as otherwise expressly provided herein, this Agreement shall bind
and inure to the benefit of the Corporation and each of the Investors and the
respective permitted successors and assigns of each of the Investors and the
permitted successors and assigns of the Corporation.

        SECTION 14. Entire Agreement.

        This Agreement, together with the other writings referred to herein or
delivered pursuant hereto which form a part hereof, contains the entire
agreement among the parties with respect to the subject matter hereof and
amends, restates and supersedes all prior and contemporaneous arrangements or
understandings, whether written or oral, with respect thereto.

        SECTION 15. Notices.

        All notices, requests, consents and other communications hereunder to
any party shall be deemed to be sufficient if contained in a written instrument
delivered in person or duly sent by first class registered, certified or
overnight mail, postage prepaid, or telecopied with a confirmation copy by
regular mail, addressed or telecopied, as the case may be, to such party at the
address or telecopier number, as the case may be, set forth below or such other
address or telecopier number, as the case may be, as may hereafter be designated
in writing by the addressee to the addressor listing all parties:

        (i) if to the Corporation, to:

Perficient, Inc.
7600-B North Capital of Texas Highway
Suite 340
Austin, Texas 78731
Attention: John T. McDonald, Chief Executive Officer
Telecopier: (512) 531-6100

        with a copy to:

McCarter & English, LLP
Four Gateway Center
100 Mulberry Street
Newark, New Jersey 07102-4096
Attention: Jeffrey A. Baumel Esq.
Telecopier: (973) 624-7070

16

--------------------------------------------------------------------------------

        (ii) if to Investors, at the respective addresses set forth on
Schedule 1,

        with a copy to:

Vinson & Elkins L.L.P.
3700 Trammell Crow Center
2001 Ross Avenue
Dallas, TX 75201-2975
Attention: Greg Hidalgo, Esq.
Telecopier: (214) 220-7716

        All such notices, requests, consents and other communications shall be
deemed to have been received: (a) in the case of personal delivery, on the date
of such delivery; (b) in the case of mailing, on the third business day
following the date of such mailing; (c) in the case of overnight mail, on the
first business day following the date of such mailing; and (d) in the case of
facsimile transmission, when confirmed by facsimile machine report.

        SECTION 16. Changes.

        The terms and provisions of this Agreement may not be modified or
amended, or any of the provisions hereof waived, temporarily or permanently,
except pursuant to a writing executed by a duly authorized representative of the
Corporation and a majority in voting power of the outstanding Series B Preferred
Shares and/or Reserved Shares with each such holder entitled to the number of
votes for each such Preferred Share that equals the number of shares of Common
Stock (including fractional shares) into which each such Preferred Share is then
convertible, rounded up to the nearest one-tenth of a share.

        SECTION 17. Counterparts.

        This Agreement may be executed in any number of counterparts, and each
such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.

        SECTION 18. Headings.

        The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of this Agreement.

        SECTION 19. Nouns and Pronouns.

        Whenever the context may require, any pronouns used herein shall include
the corresponding masculine, feminine or neuter forms, and the singular form of
names and pronouns shall include the plural and vice-versa.

        SECTION 20. Severability.

        Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

        SECTION 21. Governing Law.

        This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, excluding choice of laws rules thereof.

17

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Convertible
Preferred Stock Purchase Agreement as of the date first above written.

    PERFICIENT, INC.
 
 
By:
/s/  JOHN T. MCDONALD      

--------------------------------------------------------------------------------

John T. McDonald
Chief Executive Officer
 
 
INVESTORS:
 
 
2M TECHNOLOGY VENTURES, L.P.
 
 
                By: 2M TECHNOLOGY GROUP, L.L.C., its general partner
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

18

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT
